Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David D. Brush (Reg. # 34557) on 6/17/2021. The double brackets around characters shows deletions and underlined characters shows insertions. The application has been amended as follows:
In the Claims.
1. (Currently Amended)	A method comprising the following acts performed by a terminal:
	updating at least one message in a history of an instant messaging conversation between the terminal and a conversational agent, wherein the at least one message in the history of the instant messaging conversation comprises a user interaction element to be rendered by the terminal, the user interaction element being associated with a validity indicator according to a service logic of the conversational agent, and wherein the updating comprises:
detecting an event relating to obsolescence of at least one of the messages of the conversation,
selecting, according to a characteristic of the detected event, the at least one message of the conversation comprising the user interaction element associated with the validity indicator,
modifying a value of the validity indicator in the at least one selected message by a value indicating the obsolescence of the associated user interaction element, and 
modifying the at least one selected message comprising the user interaction element according to the value of the associated validity indicator.



3. (Previously Presented)	The method as claimed in claim 1, in which the user interaction element is adapted to trigger a first action on the terminal, the modifying of the message comprising deactivation of the action.

4. (Previously Presented)	The method as claimed in claim 1, in which the user interaction element is adapted to trigger a first action on the terminal, the modifying of the message comprising addition of a visual indicator relating to the validity of the action.

5. (Previously Presented)	The method as claimed in claim 1, in which the detected event comprises at least one identifier adapted to identify at least one user interaction element included in at least one message of the conversation.

6. (Previously Presented)	The method as claimed in claim 1, in which the detected event is an exchanging of a new message.

7. (Previously Presented)	The method as claimed in claim 6, in which the new message exchanged comprises a field denoting obsolescence of at least one message exchanged in the conversation.

8. (Previously Presented)	The method as claimed in claim 1, in which the detected event is an expiry of a time lag.

9. (Currently Amended)	A device for updating at least one message in a history of an instant messaging conversation between the device and a conversational agent, the at least one message in the history of the instant messaging conversation comprising at least a user interaction element to be rendered by the device, the user interaction element being associated with a validity indicator according to a service logic of the conversational agent, the device comprising:

detect an event relating to the obsolescence of at least one of the messages of the conversation,
select, according to a characteristic of the detected event, the at least one message of the conversation
modify a value of the validity indicator in the at least one selected message by a value indicating the obsolescence of the associated user interaction element, and
modify the at least one selected message comprising the user interaction element according to the value of the associated validity indicator.

10. (Currently Amended)	A method comprising the following acts performed by a conversational agent of a device, the conversational agent being adapted to respond to messages according to a service logic specific to this conversational agent:
	checking validity of at least one message in a history of an instant messaging conversation between a terminal and the conversational agent, wherein the at least one message of the conversation comprises at least one user interaction element to be rendered by the terminal and associated with a validity indicator according to the service logic of the conversational agent, and wherein the checking comprises:
detecting an event relating to obsolescence of at least one of the messages of the conversation,
selecting, according to a characteristic of the detected event, the at least one message of the conversation comprising the user interaction element associated with the validity indicator in which the user interaction element is obsolete, and
transmitting, to the terminal, at least one identifier of the at least one selected message so that the terminal can modify a value of the validity indicator by a value indicating the obsolescence of the associated user interaction element and modify the user interaction element of the at least one selected message according to the modified value of the validity indicator.

11. (Currently Amended)	A device for checking validity of at least one message in a history of an instant messaging conversation between the device and a terminal, wherein the at least one message of the conversation comprises at least one user interaction element to be rendered by the terminal and 
	a processor and a memory containing instructions adapted to be executed by the processor, the processor being configured by the instructions so as to:
detect an event relating to obsolescence of at least one of the messages of the conversation,
select, according to a characteristic of the detected event, the at least one message of the conversation comprising the user interaction element associated with the validity indicator in which the user interaction element is obsolete, and 
transmit, to the terminal, a message comprising at least one identifier of the at least one selected message so that the terminal can modify a value of the validity indicator by a value indicating the obsolescence of the associated user interaction element and modify the user interaction element of the at least one selected message according to the modified value of the validity indicator.

12. (Previously Presented)	The device as claimed in claim 9, wherein the device is implemented in a terminal.

13. (Previously Presented)	The device as claimed in claim 11, wherein the device is implemented in a server.

14. (Canceled)
 
15. (Currently Amended)	A non-transitory computer readable information medium on which is recorded a computer program comprising instructions for execution of a method of updating at least one message in a history of an instant messaging conversation between a terminal and a conversational agent, when the instructions are executed by a processor of a device, wherein the at least one message in the history of the instant messaging conversation comprises a user interaction element to be rendered by the terminal, the user interaction element being associated with a validity indicator according to a service logic of the conversational agent, and wherein the instructions configure the device to:
detect an event relating to obsolescence of at least one of the messages of the conversation,
the at least one message of the conversation comprising the user interaction element associated with the validity indicator,
modify a value of the validity indicator in the at least one selected message by a value indicating the obsolescence of the associated user interaction element, and 
modify the at least one selected message comprising the user interaction element according to the value of the associated validity indicator.


Allowable Subject Matter

Claims 1-13 and 15 are allowed in view of the prior art of record.
 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior of record taken singularly or in combination teaches or suggests detecting an event relating to obsolescence of at least one of messages of conversation between a terminal and an agent, selecting, according to a characteristic of detected event, the at least one message of the conversation comprising a user interaction element associated with a validity indicator, modifying a value of the validity indicator by a value indicating the obsolescence of associated user interaction element, and modifying at least one selected message according to the value of the validity indicator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/17/2021
/THORNE E WAUGH/Examiner, Art Unit 2457   


/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457